Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “a  method comprising: determining encoded information to be decoded performing, based on a de-interleaving sequence, channel decoding of the encoded information  to obtain an  a decoded bit sequence, wherein the decoded bit sequence comprises L cyclic redundancy check (CRC) bits and A information bits, wherein the de-interleaving sequence comprises A + L indexes, wherein the A + L indexes are obtained by extracting A + L original indexes that are greater than or equal to Kmax-A Kmax + L indexes, and subtracting Kmax A from each of the A + L original indexes, and wherein Kmax is a maximum quantity of information bits corresponding to the maximum-length interleaving sequence; and outputting the decoded bit sequence” as recited in claim 1 and in similar claims 6 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Thien Nguyen/           Primary Examiner, Art Unit 2111